DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-20, 25 and 26, in the reply filed on August 19, 2022 is acknowledged. Claims 1-5, directed to a method of manufacturing a creatine supplement (Group I), were cancelled by Applicants and reintroduced as claims 21-24 in the response dated August 19, 2022. 
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 13-20 and 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
Claim 6 recites “The coated creatine supplement” in line 1. There is insufficient antecedent basis for this limitation in the claim as no coated creatine supplement is previously introduced. 
Claims 13-20 and 25-26 either recite the trademark/trade name Eudraguard® or depend from a claim that recites Eudraguard®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a methacrylate copolymer. Accordingly, the identification/description is indefinite.
Further, claim 15 recites “0-10%(w/w) a cyclodextrin mixture selected from the group consisting of α, β, and γ-cyclodextrins”. It is unclear if the claim requires a selection of α, β, or γ-cyclodextrin as indicated by “selected from the group consisting of” or multiple of α, β, and γ-cyclodextrin as indicated by “cyclodextrin mixture”, or no cyclodextrin as indicated by “0-10%”. Clarification as to how many forms of cyclodextrin are required by claim 15 and 26 is requested. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (U.S. 2008/0306159) in view of Anatol (U.S. 3,036,087) and Fenyvesi (Cyclodextrins in Food Technology and Human Nutrition: Benefits and Limitations, Critical Reviews in Food Science and Nutrition, 56:1981–2004 (2016)).
Daugherty teaches oral formulation comprising soluble creatine and polyethylene glycol (PEG) [0023]. The PEG may be PEG 3350 [0023]. Creatine may be creatine HCl [0053]. The formulation is enteric coated [0023] with a coating comprising sodium alginate [0028]. The creatine and PEG are first mixed and then enteric coated prior to ingesting ([0015], (Claims 15, 18). Creatine is stored as creatine phosphate (AKA phosphocreatine), which reacts with adenosine diphosphate (ADP) to restore adenosine triphosphate (ATP) needed for muscle activity [0003]. The amounts of creatine may be from 0.1-20 grams per day [0053]. Creatine to PEG ratio may be 95:5 to 90:10 [0012]. 
Anatol teaches phosphocreatine which is identical to that stored in the body and extracted from muscles (col.1). Phosphocreatine may take the form of the disodium salt (cols. 2 and 5-6).
Fenyvesi teaches inclusion of cyclodextrin in food products and nutraceuticals to improve taste, solubility and stability (see entire document). 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Daugherty to include disodium phosphocreatine, as taught in Anatol, given phosphocreatine is the form in which the body stores creatine. Further, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Daugherty to include cyclodextrin, as taught in Fenyvesi, given cyclodextrin is known to improve the taste, stability and solubility of nutraceuticals. A person having ordinary skill in the art would find it obvious to optimize the amount of cyclodextrin based on the cyclodextrin chosen for inclusion and the desired effect on the creatine nutraceutical composition.  

Claims 6-20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (U.S. 2008/0306159), Anatol (U.S. 3,036,087), and Fenyvesi (Cyclodextrins in Food Technology and Human Nutrition: Benefits and Limitations, Critical Reviews in Food Science and Nutrition, 56:1981–2004 (2016)), the combination taken further in view of Vilallobos (U.S. 2010/0055178). 
The combination of Daugherty, Anatol and Fenyvesi is discussed above. 
Vilallobos teaches enteric coated creatine using methacrylate copolymers for the enteric coating [0030]. Exemplary formulations use Eudragit® coatings ([[0034-0036]. Prior to application of the coating, particles are sieved through a 0.5mm sieve [0034]. The enteric coating stabilizes the microbeads comprising creatine and protects the creatine from the acidic medium of the stomach. 
It would have been prima facie obvious to one having ordinary skill in the art formulating the composition of Daugherty, Anatol and Fenyvesi to size and coat the resulting particles 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-20 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,246,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite an oral supplement comprising creatine (claim 1), trisodium citrate (sodium source), cyclodextrin selected from α, β, and γ (claim 29) and a methacrylate copolymer (claim 30) and PEG (claim 31). One of ordinary skill in the art would have found it prima facie obvious to adjust the amounts of the respective components to provide the desired results based on their art recognized uses. 


Conclusion
No claims are currently allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612